Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT, is entered into on November 15, 2019 and effective
January 1, 2020, by and between WEIS MARKETS, INC., a Pennsylvania corporation
(the “Company”), and Jonathan H. Weis (the “Executive”). 

WITNESSETH THAT:

WHEREAS, the Executive currently serves as Chairman, President and Chief
Executive Officer, and the Executive desires to continue to be employed to serve
in such capacity or capacities, on the terms and conditions herein set forth;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto, each intending to be legally bound hereby, agree as follows:

1.Employment; Prior Agreement.  The Company agrees to employ the Executive, and
the Executive agrees to be employed by the Company, for the Term provided in
Section 3(a) below and upon the other terms and conditions hereinafter
provided.  The Executive hereby represents and warrants that he has the legal
capacity to execute and perform this Agreement, that it is a valid and binding
agreement, enforceable against him according to its terms, and that its
execution and performance by him do not violate the terms of any existing
agreement or understanding to which the Executive is a party.

2.Position and Responsibilities.  During the Term, the Executive agrees to serve
as Chairman, President and Chief Executive Officer (“CEO”) of the Company or in
such other executive capacity or capacities for the Company and/or any of its
subsidiaries or affiliated companies as the Board of Directors of the Company
(the “Board”) or the Chairman of the Board (the “Chairman”) may from time to
time determine.  The Executive also agrees to serve, if elected and without
additional compensation, as a member of the Board and/or as an officer and
director of any other parent, subsidiary or affiliate of the Company.

3.Term and Duties.

(a)Term of Agreement.  The term of the Executive’s employment under this
Agreement shall commence on January 1, 2020 and shall continue thereafter
through December 31, 2023 (the “Term”).

(b)Duties.  During the Term, and except for illness or incapacity and reasonable
vacation periods of not less than four weeks in any calendar year (or such
greater periods as shall be consistent with the Company’s policies for other key
executives), the Executive shall devote a substantial majority of his business
time, attention, skill and efforts to the business and affairs of the Company
and its subsidiaries and affiliates, and shall perform and discharge well and
faithfully the duties which may be assigned to him from time to time by the
Board; provided, however, that nothing in this Agreement shall preclude the
Executive from devoting time during reasonable periods required for:



 

--------------------------------------------------------------------------------

 

(i)Delivering lectures and fulfilling speaking engagements;

(ii)Engaging in charitable and community activities; and

(iii)Investing his personal assets in businesses in which his participation is
solely that of an investor in such form or manner as will not violate Section 7
below or require any services on the part of the Executive in the operation or
the affairs of such business, provided, however, that such activities do not
materially affect or interfere with the performance of the Executive’s duties
and obligations to the Company.

4.Compensation.  For all services rendered by the Executive in any capacity
required hereunder during the Term, including, without limitation, services as
an executive officer, director, or member of any committee of the Company or any
subsidiary, affiliate or division thereof, the Executive shall be compensated as
set forth below:

(a)Base Salary.  The Executive shall be paid a fixed salary (“Base Salary”) of $
1,059,195 per annum as of the effective date of this Agreement.  The Base Salary
amount is subject to periodic review and adjustment by the Board or its
Executive Compensation Committee but shall not be less than $ 1,059,195 per
annum during the Term of this Agreement.  Base Salary shall be payable in
accordance with the customary payroll practices of the Company, but in no event
less frequently than monthly.

(b)Bonus.  The Executive shall be eligible to participate in such annual or
long-term bonus or incentive plans maintained by the Company for its senior
executives, as determined from time to time by the Board or its Executive
Compensation Committee.  The basis for the Executive’s participation shall be
the same as for other similarly situated executives, and it is understood that
awards under any such plan may be discretionary. 

(c)CEO Supplemental Long-Term Cash Incentive.  The Executive may earn a
supplemental long-term cash incentive under the Company’s Chief Executive
Officer Incentive Award Plan (the “Plan”) effective January 1, 2020, as amended
from time to time by the Board.  The supplemental cash incentive is contingent
upon the Executive’s continued employment with the Company for the period set
forth in the Plan.

(d)Equity-Based Compensation.  The Executive shall be eligible to participate
in, and to be granted stock options, stock appreciation rights or other
equity-based awards under any stock option, stock ownership, stock incentive or
other equity-based compensations plans maintained by the Company for its senior
executives, as determined from time to time by the Board or its Executive
Compensation Committee.  The basis for the Executive’s participation shall be
the same as for other similarly situated



--------------------------------------------------------------------------------

 

executives, and it is understood that awards under any such plan may be
discretionary.

(e)Additional Benefits.  Except as modified by this Agreement, as determined
from time to time by the Board or its Executive Compensation Committee, the
Executive shall be entitled to participate in all compensation or employee
benefit plans or programs, and to receive all benefits, perquisites and
emoluments, for which any member of senior management at the Company is eligible
under any plan or program now or hereafter established and maintained by the
Company for senior officers, to the extent permissible under the general terms
and provisions of such plans or programs and in accordance with the provisions
thereof, including group hospitalization, health, dental care, senior executive
life or other life insurance, travel or accident insurance, disability plans,
tax-qualified or non-qualified pension, savings, thrift and profit-sharing
plans, sick-leave plans, and executive contingent compensation plans, including,
without limitation, capital accumulation programs and stock purchase
plans.  Notwithstanding the foregoing, the Executive acknowledges and agrees
that the severance payments provided in certain circumstances under this
Agreement are in lieu of any rights which the Executive might otherwise have
under any and all other displacement, separation or severance plans or programs
of the Company, and the Executive hereby waives all rights to participate in any
of such plans or programs in the event of the termination of his employment
during the Term.

(f)Life Insurance.  The Company shall provide a term life insurance policy to
the Executive insuring the life of the Executive with a death benefit of
$2,500,000.  The Executive shall be required to provide any reasonable
information or testing as may be necessary to obtain such policy.

(g)Recoupment Policy (Clawback).  Incentive based awards under this Agreement
(including under Sections 4 (b), (c), and (d)) may be cancelled without payment
and/or a demand for repayment of any incentive based awards may be made upon
Executive pursuant to the provisions set forth below.  If the Board or a
committee of the Board determines that the Executive has been incompetent or
negligent in the performance of his or her duties or has engaged in fraud or
willful misconduct, in each case in a manner that has caused or otherwise
contributed to the need for a material restatement of the Company’s financial
results, the Board will review all performance-based compensation awarded to or
earned by the Executive on the basis of performance during fiscal periods
affected by the restatement.  If, in the Board’s view, the performance-based
compensation would have been lower if it had been based on the restated results,
the Board and the Company will, to the extent permitted by applicable law, seek
recoupment from the Executive of any portion of such performance-based
compensation as it deems appropriate after a review of all relevant



--------------------------------------------------------------------------------

 

facts and circumstances.  Generally, this review would include consideration of:

the Board’s view of what performance-based compensation would have been awarded
to or earned by the Executive had the financial statements been properly
reported;

the nature of the events that led to the restatement;

the conduct of the Executive in connection with the events that led to the
restatement;

whether the assertion of a claim against the Executive could prejudice the
Company’s overall interests and whether other penalties or punishments are being
imposed on the Executive, including by third parties such as regulators or other
authorities; and

any other facts and circumstances that the Executive deems relevant.

﻿

5.Business Expenses.  The Company shall pay or reimburse the Executive for all
reasonable travel and other expenses incurred by the Executive (and his spouse
where there is a legitimate business reason for his spouse to accompany him) in
connection with the performance of his duties and obligations under this
Agreement, subject to the Executive’s presentation of appropriate vouchers in
accordance with such policies and procedures as the Company from time to time
establish for senior officers.  All reimbursements provided under this Agreement
shall be made or provided in accordance with the requirements of Internal
Revenue Code (the “Code”) Section 409A, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during the shorter Term specified in this Agreement),
(ii) the amount of expenses eligible for reimbursement during a calendar year
may not affect the expenses eligible for reimbursement in any other calendar
year, (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement is not subject to liquidation or
exchange for another benefit.

6.Effect of Termination of Employment; Effect of Disability.

(a)Without Cause Termination or Termination of the Executive for Good
Reason.  Subject to the provisions of Section 7 below, in the event the
Executive’s employment hereunder terminates due to either a Without Cause
Termination (as defined in Section 6(e)(iii) or a termination by the Executive
for Good Reason (as defined in Section 6(e)(ii)):

(i)Earned but unpaid Base Salary as of the Date of Termination (as defined in
Section 13(b)) and any earned but unpaid bonuses for prior years under
Section 4(b) (but not under Section 4(c)) (collectively, the “Accrued
Obligations”), shall be payable in full on their regularly scheduled payment
dates, and the Company shall, as liquidated damages or severance pay, or both:



--------------------------------------------------------------------------------

 

(A)Continue to pay the Executive’s Base Salary, as in effect at the Date of
Termination, from the Date of Termination until the end of the Term, at the same
time Base Salary would otherwise be payable hereunder, and

(B)Pay to the Executive for the year of termination and for each subsequent
calendar year or portion thereof during the remainder of the Term, an amount
(prorated in the case of any partial year) equal to the highest annual incentive
bonus under Section 4(b) (but not under Section 4(c)) received by the Executive
for any year in the two years preceding the Date of Termination, such payments
to be made at the normal times for payment of bonuses under the Company’s annual
incentive bonus plan (as described in Section 4(b)) as in effect at the Date of
Termination (the “Bonus Plan”).

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Code Section 409A at the time of
Executive’s termination (other than due to death), then the continuing payments
of deferred compensation, if any, that are payable within the first six
(6) months following Executive’s separation from service, will become payable on
the first payroll date that occurs on or after the first day of the seventh (7)
month following the date of Executive’s separation from service.  All subsequent
continuing payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit.  Notwithstanding anything herein
to the contrary, if Executive dies following Executive’s separation from
service, but before the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after and within
90 days of the date of Executive’s death and all other continuing payments will
be payable in accordance with the payment schedule applicable to each payment or
benefit.  It is intended that to the extent possible none of the severance
payments under this Agreement will constitute deferred compensation but rather
will be exempt from Section 409A as a payment that would fall within the
“short-term deferral period” or under the separation pay plan exception from
Section 409A. 

(b)Disability.  In the event of the Executive’s Disability, the Company may, by
giving a Notice of Disability as provided in Section 13(c), remove the Executive
from active employment and in that event shall provide the Executive with the
same payments and benefits as those provided in Section 6(a), except that:



--------------------------------------------------------------------------------

 

(i)Base Salary payments under Section 6(a)(i)(A) shall be at the rate 50% of the
Executive’s Base Salary as in effect at the Date of Disability;

(ii)In lieu of the bonus payments provided in Section 6(a)(i)(B), the Executive
shall receive, at the same time as bonus payments for the year of Disability
would otherwise be made under the Bonus Plan, a prorated bonus for the year of
Disability only equal to the amount determined by the Company in good faith
(which determination shall be final and conclusive) to be the amount of the
bonus award the Executive would have received if he had been employed throughout
the bonus year, prorated on a daily basis as of the Date of Disability; and

(iii)Except for Accrued Obligations, Base Salary payments shall be offset by any
amounts otherwise payable to the Executive under the Company’s disability
program generally available to other employees.

(c)Death.  In the event the Executive’s employment hereunder terminates due to
death:

(i)Accrued Obligations as of the date of death shall be payable in full;

(ii)From the date of the Executive’s death until the end of the Term, the
Company shall, at the same times Base Salary would otherwise be payable
hereunder, make payments at the rate of 50% of the Executive’s Base Salary in
effect at the date of death to (A) the Executive’s spouse at the date of his
death, should she survive him and (B) following the death of the Executive’s
spouse or should she not survive him, to the Executive’s estate.

(d)Other Termination of Employment.  In the event the Executive’s employment
hereunder terminates due to a Termination for Cause or the Executive terminates
employment with the Company other than for Good Reason, Disability, retirement
under established retirement policies of the Company, or death, Accrued
Obligations and vested benefits as of the Date of Termination shall be payable
in full on their regularly scheduled payment dates.  No other payments shall be
made, or benefits provided, by the Company except for benefits which have
already become vested under the terms of employee benefit programs maintained by
the Company or its affiliates for its employees generally as provided in Section
10.  The foregoing is not intended to limit the remedies available to the
Company under this Agreement.



--------------------------------------------------------------------------------

 

(e)Definitions.  For purposes of this Agreement, the following terms, when
capitalized, shall have the following meanings unless the context otherwise
requires:

(i)“Termination for Cause” means, to the maximum extent permitted by applicable
law, a termination of the Executive’s employment by the Company by a vote of the
majority of the Board members then in office, because the Executive (a) has been
convicted of, or has entered a plea of nolo contendere to, a criminal offense
involving moral turpitude, or (b) has willfully continued to fail to
substantially perform his duties with the Company (other than any such failure
resulting from the Executive’s incapacity due to physical or mental illness or
any such failure subsequent to the Executive being delivered a Notice of
Termination without Cause by the Company or delivering a Notice of Termination
for Good Reason to the Company) after a written demand for substantial
performance is delivered to the Executive by the Board which specifically
identifies the manner in which the Board believes that the Executive has not
substantially performed his duties or (c) has committed an improper action
resulting in personal enrichment at the expense of the Company or (d) has
engaged in illegal or gross misconduct that is materially and demonstrably
injurious to the Company, or (e) has violated the representations made in
Section 1 above, or the provisions of Section 7 below; provided, however that
the Board has given the Executive advance notice of such Termination for Cause
including the reasons therefor, together with a reasonable opportunity for the
Executive to appear with counsel before the Board and to reply to such notice.

(ii)a “Termination by the Executive for ‘Good Reason’” shall mean a termination
of his employment by the Executive by a Notice of Termination given at any time
due to:

(A)any material reduction without the consent of the Executive in the
Executive’s salary below the amount then provided for under Section 4(a) hereof;
or

(B)failure of the Company or its successor to fulfill its obligations under this
Agreement in any material respect.

Executive may not resign for Good Reason without first providing the Company
with written notice within thirty (30) days of the first occurrence of the
condition that Executive believes constitutes Good Reason specifically
identifying the acts or omissions constituting the grounds for Good Reason and
providing a cure period of not less than ten (10) days following the date of
such notice.  The Executive’s right to terminate employment for Good



--------------------------------------------------------------------------------

 

Reason shall not be affected by the Executive’s incapacities due to mental or
physical illness and the Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any event or condition
constituting Good Reason; provided, however, that the Executive must provide
notice of termination of employment within 180 days following the Executive’s
knowledge of an event constituting Good Reason or such event shall not
constitute Good Reason under this Agreement.

(iii)“Without Cause Termination” means a termination of the Executive’s
employment by the Company other than due to Disability or expiration of the Term
and other than a Termination for Cause.

(iv)“Disability” for purposes of this Agreement shall have the meaning set forth
in Code Section 409(a)(2)(C) and the regulations thereunder. 

(v)The “Date of Termination” and “Date of Disability” shall have the meanings
ascribed to them in Section 13.  To the fullest extent permitted by applicable
law and the general terms of the underlying benefit plans, to the extent this
Agreement requires the payment of Base Salary and/or the provision of coverages
and benefits subsequent to the Date of Termination or Date of Disability, the
Executive’s Date of Termination or Date of Disability, as applicable, shall not
be treated as a termination of employment (a “Benefit Plan Termination Date”)
from the Company for purposes of determining the Executive’s rights,
responsibilities and tax treatment under any and all employee pension, welfare
and fringe benefit plans maintained by the Company.  Rather, the Benefit Plan
Termination Date shall be the day following the last day for which any Base
Salary and/or coverages and benefits are required to be provided by this
Agreement.

7.Other Duties of the Executive During and After Term.

(a)Confidential Information.  The Executive recognizes and acknowledges that
certain information pertaining to the affairs, business, suppliers, or customers
of the Company or any of its subsidiaries of affiliates (any or all of such
entities hereinafter referred to as the “Business”), as such information may
exist from time to time, is confidential information and is a unique and
valuable asset of the Business, access to and knowledge of which are essential
to the performance of his duties under this Agreement.  The Executive shall not,
through the end of the Term or at any time thereafter, except to the extent
reasonably necessary in the performance of his duties under this Agreement,
divulge to any person, firm, association,



--------------------------------------------------------------------------------

 

corporation or governmental agency, any information concerning the affairs,
business, suppliers, or customers of the Business (except such information as is
required by law to be divulged to a governmental agency or pursuant to lawful
process or such information which is or shall become part of the public realm
through no fault of the Executive), or make use of any such information for his
own purposes or for the benefit of any person, firm, association or corporation
(except the Business) and shall use his reasonable best efforts to prevent the
disclosure of any such information by others.  All records and documents
relating to the Business, whether made by the Executive or otherwise coming into
his possession are, shall be, and shall remain the property of the Business.  No
copies thereof shall be made which are not retained by the Business, and the
Executive agrees, on any termination of his employment, or on demand of the
Company, to deliver the same to the Company.

(b)Non-Competition.  During his employment by the Company, whether during or
after the Term, and for a period of four years following the termination of his
employment for any reason except for a Without Cause Termination or termination
by the Executive for Good Reason, the Executive shall not, without express prior
written approval by order of the Board, directly or indirectly, engage in,
whether as an officer, director, employee, consultant, agent, partner, joint
venture, proprietor or otherwise, become interested in (other than as a
shareholder owning not more than 1% of the outstanding shares of any class of
securities registered under Section 12 of the Securities Exchange Act of 1934)
or assist any business which (i) is in competition with the Company or any of
its affiliates in the retail grocery business or (A) during his employment, in
any other business in which the Company or any of its subsidiaries is then
engaged or proposes to engage or (B) following the termination of his
employment, in any other business which during the 12 months preceding the
Executive’s Date of Termination accounted for more than 2% of the Company’s
consolidated revenues and (ii) engages in any such business in any county in
which the Company then engages in such business or any county contiguous
thereto.

(c)Non-Interference.  During his employment with the Company and until four
years after the termination of the Executive’s employment, whether during or
after the Term and notwithstanding the cause of termination, the Executive shall
not (i) hire or employ, directly or indirectly through any enterprise with which
he is associated, any employee of the Company or any of its affiliates or (ii)
recruit, solicit or induce (or in any way assist another person or enterprise in
recruiting, soliciting or inducing) any such employee or any consultant, vendor
or supplier of the Company or any of its affiliates to terminate or reduce such
person’s employment, consulting or other relationship with the Company or any of
its affiliates.



--------------------------------------------------------------------------------

 

(d)Remedies.  The Company’s obligation to make payments or provide for or
increase any benefits under this Agreement (except to the extent previously
vested) shall cease upon any violation of the provisions of this Section 7: 
provided, however, that the Executive shall first have the right to appear
before the Board with counsel and that such cessation of payments or benefits
shall require a vote of a majority of the Board members then in office.  In
addition, in the event of a violation by the Executive of the provisions of this
Section 7, the Company shall be entitled, if it shall so elect, to institute
legal proceedings to obtain damages for any such breach, and/or to enforce the
specific performance by the Executive of this Section 7 and to enjoin the
Executive from any further violation, and may exercise such remedies
cumulatively or in conjunction with such other remedies as may be available to
the Company at law or in equity.  The Executive acknowledges, however, that the
remedies at law for any breach by him of the provisions of this Section 7 would
be inadequate and agrees that the Company shall be entitled to injunctive relief
against him in the event of any such breach.

(e)Survival; Authorization to Modify Restrictions.  The covenants of the
Executive contained in this Section 7 shall survive any termination of the
Executive’s employment for the periods stated herein, whether during or after
the Term and, except as otherwise provided in this Section 7, regardless of the
reason for such termination.  The Executive represents that his experience and
capabilities are such that the enforcement of the provisions of this Section 7
will not prevent him from earning his livelihood, and acknowledges that it would
cause the Company serious and irreparable injury and cost if the Executive were
to use his ability and knowledge in competition with the Company or to otherwise
breach the obligations contained in this Section 7.  Accordingly, it is the
intention of the parties that the provisions of this Section 7 shall be
enforceable to the fullest extent permissible under applicable law, but that the
unenforceability (or modification to conform to such law) of any provision or
provisions hereof shall not render unenforceable, or impair, the remainder
thereof.  If any provision or provisions hereof shall be deemed invalid or
unenforceable, either in whole or in part, this Agreement shall be deemed
amended to delete or modify, as necessary, the offending provision or provisions
and to alter the bounds thereof to the extent required in order to render it
valid and enforceable.

8.Resolution of Disputes.  Except as otherwise provided in Section 7(d) hereof,
any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in Sunbury, Pennsylvania, by three
arbitrators in accordance with the rules of the American Arbitration Association
then in effect.  Judgment may be entered on the arbitrators’ award in any court
having jurisdiction.  In the event of any arbitration, litigation or other
proceeding between the Company and the Executive with respect to the subject
matter of this Agreement and the enforcement of rights hereunder, the Company
shall reimburse the Executive for his reasonable costs and expenses relating to
such arbitration, litigation or other



--------------------------------------------------------------------------------

 

proceeding, including attorneys’ fees and expenses, to the extent that such
arbitration, litigation or other proceeding results in any: (i) settlement
requiring the Company to make a payment, continue to make payments or provide
any other benefit to the Executive; or (ii) judgment, order or award against the
Company in favor of the Executive or his spouse, legal representative or heirs,
unless such judgment, order or award is subsequently reversed on appeal or in a
collateral proceeding.  At the request of the Executive, costs and expenses
(including attorneys’ fees) incurred in connection with any arbitration,
litigation or other proceeding referred to in this Section shall be paid by the
Company in advance of the final disposition of the arbitration, litigation or
other proceeding upon receipt of an undertaking by or on behalf of the Executive
to repay the amounts advanced if it is ultimately determined that he is not
entitled to reimbursement of such costs and expenses by the Company a set forth
in this Section.

9.Full Settlement; No Mitigation; Non-Exclusivity of Benefits.  The Company’s
obligation to make any payment provided for in this Agreement and otherwise to
perform its obligations hereunder shall be in lieu and in full settlement of all
other severance payments to the Executive under any other severance plan,
arrangement or agreement of the Company and its affiliates, and in full
settlement of any and all claims or rights of the Executive for severance,
separation and/or salary continuation payments resulting from the termination of
his employment.  In no event shall the Executive be obligated to seek other
employment or to take other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and except as
specifically provided herein, such amounts shall not be reduced whether or not
the Executive obtains other employment.  Except as provided above in this
Section 9, nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any plan, program policy or practice
provided by the Company or any of its affiliates for which the Executive may
qualify, nor except as otherwise specifically provided in this Agreement, shall
anything herein limit or otherwise affect such rights as the Executive may have
under any contract or agreement with the Company or any of its affiliates,
including without limitation any stock option agreement.  Amounts or benefits
which are vested benefits or which the Executive is otherwise entitled to
receive under any such plan, program, policy, practice, contract or agreement
prior to, at or subsequent to any Date of Termination or Date of Disability
shall be paid or provided in accordance with the terms of such plan, program
policy, practice, contract or agreement except as explicitly modified by this
Agreement.

10.Employment and Payments by Affiliates.  Except as herein otherwise
specifically provided, references in this Agreement to employment by the Company
shall include employment by affiliates of the Company, and the obligation of the
Company to make any payment or provide any benefit to the Executive hereunder
shall be deemed satisfied to the extent that such payment is made or such
benefit is provided by any affiliate of the Company.

11.Withholding Taxes.  The Company may directly or indirectly withhold from any
payments made under this Agreement all Federal, state, city or other taxes as
shall be required pursuant to any law or governmental regulation or ruling.

12.Consolidation, Merger, or Sale of Assets.  Nothing in this Agreement shall
preclude the Company from consolidating or merging into or with, or transferring
all or substantially all of its assets to, another corporation or entity which
assumes this Agreement and all obligations and undertakings of the Company
hereunder.  Upon such a consolidation, merger



--------------------------------------------------------------------------------

 

or transfer of assets and assumption, the term, “Company” as used herein shall
mean such other corporation or entity, and this Agreement shall continue in full
force and effect.

13.Notices.

(a)General.  All notices, requests, demands and other communications required or
permitted hereunder shall be given in writing and shall be deemed to have been
duly given when delivered or 5 days after being deposited in the United States
mail, certified and return receipt requested, postage prepaid, addressed as
follows:

(i)To the Company:

Weis Markets, Inc.
1000 S. Second Street
P.O.  Box 471
Sunbury, PA 17801

Attention: Corporate Secretary

(ii)To the Executive:

Jonathan H. Weis
1000 S. Second Street
P.O. Box 471
Sunbury, PA 17801

Or to such other address as the addressee party shall have previously specified
in writing to the other.

(b)Notice of Termination.  Except in the case of death of the Executive, any
termination of the Executive’s employment hereunder, whether by the Executive or
the Company, shall be effected only by a written notice given to the other party
in accordance with this Section 13 (a “Notice of Termination”).  Any Notice of
Termination shall (i) indicate the specific termination provision in Section 6
relied upon, (ii) in the case of a termination by the Company for Cause or by
the Executive for Good Reason, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for such termination and (iii) specify
the effective date of such termination of employment (the “Date of
Termination”), which shall not be less than 15 days nor more than 60 days after
such notice is given.  Notwithstanding anything to the contrary in this
Agreement, no severance pay or benefits to be paid or provided to Executive, if
any, pursuant to this Agreement that, when considered together with any other
severance payments or separation benefits, are considered deferred compensation
under Section 409A will be paid or otherwise provided until Executive has a
“separation from service” within the meaning of Section 409A.  The failure of
the Executive or the Company to set forth in any



--------------------------------------------------------------------------------

 

Notice of Termination any fact or circumstance which contributes to a showing of
Cause or Good Reason shall not waive any right of the Executive or the Company
hereunder or preclude the Executive or the Company from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

(c)Notice of Disability.  Any finding of Disability by the Company shall be
affected only by a written notice given to the Executive in accordance with this
Section 13 (a “Notice of Disability”).  Any Notice of Disability shall (i) set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for such finding of Disability and (ii) specify an effective date (the
“Date of Disability’’), which shall not be less than 10 days after such notice
is given.  The failure of the Company to set forth in any Notice of Disability
any fact or circumstance which contributes to a showing of Disability shall not
waive any right of the Company hereunder or preclude the Company from asserting
such fact or circumstance in enforcing the Company’s rights hereunder.

14.Source of Payments.  Subject to Section 10 hereof, all payments provided for
under this Agreement shall be paid in cash from the general funds of the
Company.  The Company shall not be required to establish a special or separate
fund or other segregation of assets to assure such payments, and, if the Company
shall make any investments to aid it in meeting its obligations hereunder, the
Executive shall have no right, title or interest whatever in or to any such
investments except as may otherwise be expressly provided in a separate written
instrument relating to such investments.  Nothing contained in this Agreement,
and no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship, between the Company and
the Executive or any other person.  To the extent that any person acquires a
right to receive payments from the Company, hereunder, such right shall be no
greater than the right of an unsecured creditor.

15.Binding Agreement.  This Agreement shall be binding upon, and shall inure to
the benefit of, the Executive and the Company and, as permitted by this
Agreement, their respective successors, assigns, heirs, beneficiaries and
representatives.

16.Governing Law.  The validity, interpretation, performance and enforcement of
this Agreement shall be governed exclusively by the laws of the Commonwealth of
Pennsylvania, without regard to principles of conflicts of laws thereof.

17.Counterparts; Headings.  This Agreement may be executed in counterparts, each
of which, when executed, shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.  The underlined
Section headings contained in this Agreement are for convenience of reference
only and shall not affect the interpretation or construction of any provision
hereof.





--------------------------------------------------------------------------------

 

IN WITNESS THEREOF, The Company has caused this Agreement to be executed by its
Officer thereunto duly authorized, and the Executive has signed this Agreement,
all of this date first above.

WEIS MARKETS, INC.

﻿

By: /s/  Scott F. Frost

Name: Scott Frost
Title:   Chief Financial Officer

﻿

/s/ Jonathan H. Weis

Jonathan H. Weis



--------------------------------------------------------------------------------